3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 14/484,828 and Application No. 15/408,668, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this case, the prior-filed applications fail to provide adequate support for: “the expanding section comprises a plurality of rectangular-shaped elements” and “the expanding anchor section comprises a plurality of rectangular-shaped elements.” The originally filed application states: “[t]he petal-like elements may have an almond shape, as show[n], an elliptical shape, a rectangular shape, etc.” as shown in paragraph 31 of Baradarian (US 2016/0095732), the published document of Application Number 14/484,828. The limitation “the expanding section comprises a plurality of rectangular-shaped elements” encompasses 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed applications: 14/484,828 and 15/408,668.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trumpet shape” and “rectangular-shaped elements that are deformed in the expanded position, the plurality of rectangular-shaped elements including backbone elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  “expanding anchor section” should be “expanding section.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4, 12, 19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 12, and 19, the limitation “comprised of at least in part” renders the claim indefinite as it seems that “of at least” and “in part” both require that the tubular section comprises a flexible material and it is unclear what exactly is meant by combining the same phrases that mean the same thing. 
Regarding claims 21 and 23, the phrase "or other shape memory alloys" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other shape memory alloys"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, 15-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baradarian (US 2016/0095732). Baradarian is prior art due to the lack of support for priority outlined above. 
Regarding claim 1, Baradarian discloses a method for treating a subject with an ailment (see Fig. 1), the method comprising: maintaining an intestinal barrier sleeve in a collapsed position (see para. 11), wherein the sleeve comprises an expanding section coupled to a tubular section at an interface therebetween (see Fig. 4, para. 11), the expanding section expandable from at least the first collapsed position to at least one expanded position (see para. 11): placing the sleeve with a collapsing section in the first collapsed position into a subject’s gastrointestinal tract endoscopically (see para. 11); expanding the expanding section within the subject’s gastrointestinal tract therewith retaining the sleeve in the subject’s gastrointestinal tract (see para. 11); wherein: the expanding section has a trumpet shape with a hole therein at a narrow end of the trumpet shape (see para. 27), and wherein the trumpet shape is in communication with a lumen of the tubular section through the hole (see para. 27); the expanding section comprises a plurality of rectangular-shaped elements that are deformed in the expanded position (see para. 31), the plurality of rectangular-shaped elements including backbone elements and the expanding section further comprises a webbing that couples the backbone elements together (see para. 27, 31).
Regarding claim 2, Baradarian discloses the sleeve placed in the subject’s gastrointestinal tract so that the expanding section is located within the subject’s pyloric canal (see Fig. 1). 
Regarding claim 3, Baradarian discloses the sleeve is placed in the subject’s gastrointestinal tract so that the tubular section passes through the subject’s pyloric sphincter and extends into the subject’s small intestine (see Fig. 1). 
Regarding claim 4, Baradarian discloses the tubular section is comprised of at least in part of a flexible material (see para. 29). 
Regarding claim 7, Baradarian discloses the expanding section in the at least one expanded position provides resistance to retain the intestinal barrier sleeve within the subject’s gastrointestinal tract without affixing the intestinal barrier sleeve directly to walls of the subject’s gastrointestinal tract (see Fig. 1, para. 28). 
Regarding claim 8, Baradarian discloses an intestinal barrier sleeve (see Fig. 1) comprising an expanding anchor section 106 coupled to a tubular section 104 at an interface 108 therebetween at a proximal end of the tubular section (see Fig. 1), the expanding anchor section expandable from at least one collapsed position to at least one expanded position (see para. 30), wherein in the collapsed position the expanded section has a compact shape that allows the sleeve to be placed into a subject’s gastrointestinal tract endoscopically (see para. 5, 11, 28) and in the expanded position the expanding anchor section retains the sleeve in the subject’s stomach near the gastrointestinal tract (see para. 28), wherein: the expanding anchor section has a trumpet shape with a hole therein at a narrow end of the trumpet shape (see para. 27), and wherein the trumpet shape is in communication with a lumen of the tubular section through the hole (see para. 27); the expanding anchor section comprises a plurality of rectangular-shaped elements that are deformed in the expanded position (see para. 31), the plurality of rectangular-shaped elements including backbone elements and the expanding section further comprises a webbing that couples the backbone elements together (see para. 27, 31). 
Regarding claim 9, Baradarian discloses the expanding anchor section in the at least one expanded position provides resistance to retain the intestinal barrier sleeve within the subject’s gastrointestinal tract without affixing the intestinal barrier sleeve directly to walls of the subject’s gastrointestinal tract (see Fig. 1, para. 28). 
Regarding claim 10, Baradarian discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the expanding anchor section is located within the subject’s pyloric canal (see Fig. 1).
Regarding claim 11, Baradarian discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the tubular section passes through the subject’s pyloric sphincter and extends into the subject’s small intestine (see Fig. 1). 
Regarding claim 12, Baradarian discloses the tubular section is comprised of at least in part of a flexible material (see para. 29).
Regarding claim 15, Baradarian discloses an intestinal barrier sleeve comprising an expanding section 106 coupled to a tubular section 104 at an interface 108 therebetween, the expanding section expandable from at least a first collapsed position to at least one expanded position (see para. 11), wherein: the expanding section has a trumpet shape with a hole therein at a narrow end of the trumpet shape (see para. 27), the trumpet shape is in communication with a lumen of the tubular section through the hole (see para. 27); the expanding section comprises a plurality of rectangular-shaped elements that are deformed in the expanded position (see para. 31), the plurality of rectangular-shaped elements are interconnection with a webbing to form the trumpet shape (see Fig. 1, para. 27, 31). 
Regarding claim 16, Baradarian discloses the expanding section in the at least one expanded position provides resistance to retain the intestinal barrier sleeve within the subject’s gastrointestinal tract without affixing the intestinal barrier sleeve directly to walls of the subject’s gastrointestinal tract (see Fig. 1, para. 28). 
Regarding claim 17, Baradarian discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the expanding section is located within the subject’s pyloric canal (see Fig. 1).
Regarding claim 18, Baradarian discloses the sleeve allows for placement in the subject’s gastrointestinal tract so that the tubular section passes through the subject’s pyloric sphincter and extends into the subject’s small intestine (see Fig. 1). 
Regarding claim 19, Baradarian discloses the tubular section is comprised of at least in part of a flexible material (see para. 29).
Regarding claim 21, Baradarian discloses the sleeve comprises polyester, Gortex, polytetrafluoroethyline (PTFE), polyethelene, polypropylene, polyurethane, silicon, steel, stainless steel, titanium, Nitinol, copper, silver, gold, platinum, Kevlar fiber, or carbon fiber (see para. 29).
Regarding claim 22, Baradarian discloses the sleeve is covered or coated with a biocompatible material (see para. 29).
Regarding claim 23, Baradarian discloses the sleeve comprises polyester, Gortex, polytetrafluoroethyline (PTFE), polyethelene, polypropylene, polyurethane, silicon, steel, stainless steel, titanium, Nitinol, copper, silver, gold, platinum, Kevlar fiber, or carbon fiber (see para. 29).
Regarding claim 24, Baradarian discloses the sleeve is covered or coated with a biocompatible material (see para. 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dicesare et al. (US 2019/0029859), disclosing a flanged gastrointestinal device with a sleeve and expanding section; Albrecht et al. (US 2013/0030350), disclosing a device and method for anchoring a sleeve in the GI tract via an expandable anchor attached to a sleeve (see Fig. 33); Priplata et al. (US 2011/0000496), disclosing an anchor attached to the sleeve with the anchor including rectangular flanges (see para. 154); Gann et al. (US 2005/0273044), disclosing rectangular shaped petals that can be expanded; Murray et al. (WO 2013/026474), disclosing a device for anchoring an endoluminal sleeve in the GI Tract including an expandable anchor section and a sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781